STOCK ACQUISITION AGREEMENT
 
dated as of

 
May 14, 2008
 
between

 
WOIZE INTERNATIONAL LIMITED

 
and

 
KEITH FRANCE
 
relating to the purchase and sale
 
of
 
100% of the Common Stock
 
of

 
SMART DEVICES LIMITED
 
 
1

--------------------------------------------------------------------------------

 
 
STOCK ACQUISITION AGREEMENT
 
THIS STOCK ACQUISITION AGREEMENT (this “Agreement”) is dated as of March 14,
2008, by and between WOIZE INTERNATIONAL LIMITED a publicly-held Nevada
corporation (“Buyer”) and KEITH FRANCE a businessperson residing at Charnwood
House, Longdown Road, Farnham, Surrey, GU10 3JL (“Seller”).
 
W  I  T  N  E  S  S  E  T  H :
 
WHEREAS, Seller, is the beneficial owner of all of the outstanding Shares of
SMART DEVICES LIMITED, a private UK corporation with a registered office at Unit
2A, The Reeds, Reeds Road, Frensham, Surrey, GU10 3BP (as further defined
herein) and desires to sell the Shares to Buyer, and Buyer desires to purchase
the Shares from Seller, upon the terms and subject to the conditions hereinafter
set forth.
 
The parties hereto agree as follows:
 
 
                       ARTICLE 1                                
 
Definitions
 
Section 1.01 .  Definitions.   The following terms, as used herein, have the
following meanings:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
 
“Affiliated Group” means, with respect to federal income Taxes, any affiliated
group of corporations (as defined in Section 1504(a) of the Code) of which the
Company are members and, with respect to any state, local or foreign income,
franchise or similar income-based Tax, the consolidated, combined or unitary
group of which the Company is a member.
 
“Balance Sheet” means the unaudited balance sheet of the Company as of the
Balance Sheet Date.
 
“Balance Sheet Date” means March 31, 2008.
 
“Business” means the business and operations of the Company as such are
conducted by the Company as of the date hereof.
 
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are required by law to close.
 
 “Common Stock” means the common stock, without par value, of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
“Company” means SMART DEVICES LIMITED, a UK corporation, including those
business assets listed in Exhibit 1.
 
“Company Intellectual Property Rights” means all Intellectual Property Rights
owned by, or licensed to, the Company, or to which the Company has the right to
acquire, as further outlined in Exhibit 1 – The Business Assets of the Company.
 
 “Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
 “GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Authority” shall mean any federal, state, local or foreign
government or any subdivision, agency, instrumentality, authority, department,
commission, board or bureau thereof or any federal, state, local or foreign
court, tribunal or arbitrator.
 
 “Intellectual Property Right” means any trademark, service mark, trade name,
invention, patent, trade secret, copyright, know how (including any
registrations or applications for registration of any of the foregoing) or any
other similar type of proprietary intellectual property right.
 
“Laws” means any law, regulation, rule, order, judgment or decree of a
Governmental Authority.
 
 “Lien” means, with respect to any property or asset, any and all liens,
encumbrances, charges, security interests, options, mortgages, easements or
pledges in respect of such property or asset.
 
 “Permitted Liens” mean: (i) specific Liens reflected or reserved against in the
Balance Sheet or disclosed in the notes thereto; (ii) Taxes and general and
special assessments not in default and payable without penalty or interest or
being contested in good faith; (iii) mechanic’s, materialman’s, carrier’s,
repairer’s and other similar Liens arising or incurred in the ordinary course of
business or that are not yet due and payable or are being contested in good
faith; or (iv) Liens arising or incurred in the ordinary course of business
since the Balance Sheet Date, which individually or in the aggregate do not have
a Company Material Adverse Effect.
 
“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
 “Real Property” means all real property that is owned or leased by the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
 “SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
 “Shares” means 100% of the outstanding shares of Common Stock of the Company.
 
“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, unemployment, disability, real property,
personal property, sales, use, transfer, registration, value added, alternative
or add-on minimum, estimated or other tax of any kind whatsoever
 
 “Tax Audit” shall mean any notice of deficiency, proposed adjustment,
adjustment, assessment, audit, examination or other administrative or court
proceeding, suit, dispute or other claim regarding Taxes.
 
“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Taxing Authority” means any governmental authority (domestic or foreign)
responsible for the imposition of any Tax.
 
Section 1.02 .  Other Definitional and Interpretative Provisions.  Unless
specified otherwise, in this Agreement the obligations of any party consisting
of more than one Person are joint and several.  The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof.  References to Articles,
Sections, Exhibits and Schedules are to Articles, Sections, Exhibits and
Schedules of this Agreement unless otherwise specified.  All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein.  Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein shall
have the meaning as defined in this Agreement.  Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import.  “Writing,” “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.  References to any Person include the successors and permitted
assigns of that Person.  References from or through any date mean, unless
otherwise specified, from and including or through and including, respectively.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 2 
 
 
Purchase and Sale and Transfer of Rights
 
Section 2.01 .  Purchase and Sale.   Upon the terms and subject to the
conditions of this Agreement, Seller agrees to sell to Buyer and Buyer agrees to
purchase from Seller, 100% of the outstanding common shares (equivalent to 100%
of the total common shares) of the Company.  The purchase price (the “Purchase
Price”) is as follows:
 
(i) The issuance to the Seller by the Buyer of 2,000,000 shares of the Common
Stock of the Buyer, such shares to carry piggy back registration rights subject
to the consent of the subscriber to which registration rights are granted;
 
(ii) A five year stock warrant in favor of the Seller issued by the Buyer to
subscribe for 200,000 common shares of the Buyer at $0.10 per share; and
 
(iii) The payment to the Seller of 60,000 British pounds in 24 equal monthly
instalments payable on the first of the month, and commencing 30 days from the
Closing.
 
Section 2.02 .  Closing.  Upon mutual execution of this document via electronic
counterparts with original copies to follow,
 
(a) Buyer shall issue to the Seller a total of 2,000,000 shares of the Common
Stock of the Buyer by executing a treasury order and delivering same to the
registered transfer agent of the Buyer; and
 
(b) Upon execution and delivery of the treasury order, the Seller shall
immediately deliver to Buyer certificates for the Shares duly endorsed or
accompanied by stock powers duly endorsed in blank, with any required transfer
stamps affixed thereto.
 
ARTICLE 3 
 
Representations and Warranties of the Sellers
 
Seller makes the following representations and warranties to Buyer with respect
to the Company as of the date hereof (except to the extent expressly relating to
a specific date, in which event such representation or warranty shall be made as
of such date), which shall be unaffected by any investigation heretofore or
hereafter made by or on behalf of Buyer:
 
 
5

--------------------------------------------------------------------------------

 
 
Section 3.01 .  Corporate Existence and Power.  The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all corporate powers required to carry on
its business as now conducted.  
 
Section 3.02 .  Corporate Authorization and Binding Effect.  The execution,
delivery and performance by Seller of this Agreement, and the consummation by
each of the Sellers and the Company of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate and shareholder
action by each of the Sellers and the Company.  Seller and the Company has full
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder.  This Agreement and each Related Agreement to which it is
a party has been duly executed and delivered by Seller and the Company and,
assuming due and valid authorization, execution and delivery thereof by Buyer,
this Agreement is a valid and binding obligation of Seller and the Company party
thereto, enforceable in accordance with its terms and conditions.
 
Section 3.03 .  Governmental Authorization.  The execution, delivery and
performance by the Seller of this Agreement and the consummation by the Seller
of the transactions contemplated hereby require no action by or in respect of,
or filing with, any Governmental Authority.
 
Section 3.04 .  Noncontravention.  The execution, delivery and performance by
the Seller of this Agreement and the consummation by Seller and the Company of
the transactions contemplated hereby and thereby do not and will not  contravene
or conflict with the certificates or articles of incorporation or bylaws of the
Seller or the Company;  contravene or conflict with or constitute a violation of
any provision of any Law binding upon or applicable to the Seller or the Company
or any of their respective properties or assets;  result in a violation or a
breach of, or constitute a default or require any consent under or give rise to
a right of termination, cancellation or acceleration of any right or obligation
of the Company or to a loss of any benefit to which the Company is entitled
under any provision of any note, bond, mortgage, indenture, lease, agreement,
contract, obligation or other instrument to which the Company is bound, or any
license, franchise, permit or other similar authorization held by the Company;
or  result in the creation or imposition of any Lien on any asset of the
Company, except for any Permitted Liens.
 
Section 3.05 .  Capitalization.  All outstanding shares of capital stock of the
Company are duly authorized, validly issued, fully paid, nonassessable and free
from preemptive rights.  Except as set forth in this Section 3.05, there are no
outstanding  shares of capital stock or other voting securities of or other
ownership interests in the Company; ) securities of the Company convertible into
or exchangeable for shares of capital stock or voting securities of or other
ownership interests in the Company; or  options or other rights to acquire from
the Company, or any obligation of the Company to issue, transfer or sell, any
capital stock or voting securities of or other ownership interests in the
Company or securities convertible into or exchangeable for capital stock or
voting securities of or other ownership interests in the Company (the items in
clauses (i), (ii) and (iii) being referred to collectively as the “Company
Securities”).  There are no outstanding obligations of the Company to
repurchase, redeem or otherwise acquire any Company Securities.  The Company
does not have any Subsidiaries.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 3.06 .  Ownership of Shares.  Seller is the record and beneficial owner
of the Shares, free and clear of any Lien, and will transfer and deliver to
Buyer at the Closing valid title to the Shares, free and clear of any Lien.  
 
Section 3.07 .  Permits; Compliance.  The Company is in possession of all
franchises, grants, authorizations, licenses, permits, easements, variances,
exceptions, consents, certificates, approvals, clearances and orders of any
Governmental Authority necessary for the Company to operate its repair and
manufacturing business as currently conducted, to own, lease and operate its
properties and to carry on the Business (the “Company Permits”) and the use and
operation by the Company of its properties and the conduct of the Business
comply with the requirements and conditions of all Company Permits.
 
Section 3.08 .  Financial Statements.   The Company has unaudited consolidated
financial statements of the Company as of March 31, 2008, (collectively, the
“Financial Statements”), the financial position of the Company as of the dates
thereof and their consolidated results of operations, cash flows and
stockholders equity for the periods then ended.
 
Section 3.09 .  Books and Records.  The books of account, minute books and stock
record books of the Company are complete and correct in all material respects
and have been maintained in accordance with reasonable and customary business
practices.  The minute books of the Company contain records that are complete
and correct in all material respects of all meetings of, and corporate action
taken by (including all actions by unanimous written consent), the shareholders
and directors of the Company since inception.  True and complete copies of all
minute books and all stock record books of the Company have heretofore been made
available to Buyer.
 
Section 3.10 .  Absence of Certain Changes.  The Company has conducted its
business in the ordinary course consistent with past practices and there has not
been:
 
(a) any event, occurrence or development which has had a Company Material
Adverse Effect;
 
 
7

--------------------------------------------------------------------------------

 
 
(b) any declaration, setting aside or payment of any dividend or other
distribution with respect to any shares of capital stock of the Company, or any
repurchase, redemption or other acquisition by the Company of any outstanding
shares of capital stock or other securities of, or other ownership interests in,
the Company;
 
(c) any amendment of any material term of any outstanding security of the
Company;
 
(d) any incurrence, assumption, amendment or guarantee by the Company of any
indebtedness for borrowed money, or any foreign currency, hedging, financial
derivatives or similar transactions, other than in the ordinary course of
business and consistent with past practices;
 
(e) any creation or assumption by the Company of any Lien, other than Permitted
Liens, on any asset of the Company;
 
(f)  any making of any loan, advance or capital contribution to or investment in
any Person by the Company other than loans, advances, capital contributions or
investments made in the ordinary course of business consistent with past
practices or  any amendment of the terms of any loan to executive officers or
directors;
 
(g) any transaction or commitment made, or any contract or agreement entered
into, by the Company relating to its assets or the Business (including the
acquisition or disposition of any assets), in either case, material to the
Company, other than transactions and commitments in the ordinary course of
business consistent with past practices and those contemplated by this
Agreement;
 
(h) any material change in any method of accounting or accounting practice by
the Company.
 
(i) any payment, discharge or satisfaction of any material claim, liability or
obligation, except in the ordinary course of business or pursuant to the terms
of any Material Contract;
 
(j) any material modification to a Material Contract;
 
(k) except as required under applicable law or pursuant to existing agreements,
any  grant of any severance or termination pay to any director, officer or
employee of the Company,  increase in compensation, bonus or other benefits
payable under any severance or retirement or termination pay policies of the
Company,  entering into of any employment, deferred compensation or other
similar agreement (or any amendment to any such existing agreement) with any
director, officer or employee of the Company or  adoption of any new Employee
Plan or modification of any Employee Plan, in the case of each of clauses (i)
through (iv), other than in the ordinary course of business consistent with past
practices; or
 
 
8

--------------------------------------------------------------------------------

 
 
(l) any disposal or lapse of any rights to the use of any Intellectual Property
Right, which would have a Company Material Adverse Effect.
 
Section 3.11 .  No Undisclosed Material Liabilities.  There are no liabilities
or obligations of the Company of any kind, other than:
 
(a) liabilities or obligations disclosed or provided for in the Balance Sheet or
the notes thereto;
 
(b) liabilities or obligations incurred in the ordinary course of business since
the Balance Sheet Date;
 
(c) liabilities or obligations under this Agreement; and
 
(d) other liabilities or obligations which in the aggregate would not have a
Company Material Adverse Effect.
 
Section 3.12 .   Litigation.  As of the date of this Agreement, there is no
judicial or administrative action, suit or proceeding pending, or to the
Knowledge of Seller, threatened against the Company or relating to the Business,
any of the Company’s properties or any of the officers or directors of such
companies before any court or arbitrator or before or by any Governmental
Authority that would, individually or in the aggregate, have a Company Material
Adverse Effect.  The Company is not subject to any judgment, order or decree
that would result in a Company Material Adverse Effect.
 
Section 3.13 .  Taxes.   The Company has also separately filed all material Tax
Returns that it was required to file for each taxable period.  All such Tax
Returns were timely filed, correct and complete in all material respects and
were prepared in substantial compliance with all applicable laws and
regulations.  The Company has paid all material Taxes shown or required to be
shown on such separate Tax Returns.
 
(a) There are no Liens for Taxes (other than Taxes not yet due and payable) upon
any of the assets of the Company.
 
(b) The Company has withheld and paid all employment, sales, use and other Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any employee, independent contractor, creditor or other third party.
 
(c) There is no pending or any threatened dispute or claim concerning any
material Tax liability of the Company for any taxable period during which the
Company was a member of the Seller’s Affiliated Group.
 
(i) .  Employees.  The Company does not nor has ever had any employees.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.14 .  Certain Business Practices.  Neither the Company nor any of its
directors, officers employees or any other person authorized to act on behalf of
the Company has used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity, made
any unlawful payment to foreign or domestic government officials or employees or
to foreign or domestic political parties or campaigns from corporate funds,
violated any provision of the Foreign Corrupt Practices Act of 1977, as amended,
or made any bribe, rebate, payoff, influence payment, kickback or other similar
unlawful payment to any foreign or domestic government official or employee from
corporate funds.
 
                    Section 3.15 .  Environmental Matters.   Except as to
matters that would not have a Company Material Adverse Effect:
 
(i) no complaint has been filed, no penalty has been assessed, and no
third-party investigation, claim, suit, proceeding or review is pending or is
threatened by any Governmental Authority or other Person against the Company
and, in each case, alleging or relating to any violation by the Company of any
Environmental Law;
 
(ii) the Company is in compliance with all Environmental Laws and has obtained
and is in compliance with all permits, licenses, franchises, certificates,
approvals and other similar authorizations of any Governmental Authority
(collectively, “Environmental Permits”) required by Environmental Laws to
conduct the Business;
 
 .  Compliance With Laws and Court Orders. The Company is in compliance with
all, and is not under investigation with respect to applicable Laws.
 
Section 3.16 .  Employee Matters.  The Company is in compliance in all material
respects with all applicable Laws respecting employment and employment
practices, terms, and conditions of employment, and wages and hours and is not
engaged in any unfair labor practice.
 
    Section 3.17 .  Title to Assets; Liens.  The Company has good title to all
the properties and assets reflected in the Balance Sheet and all assets
purchased by the Company since the Balance Sheet Date free and clear of all
Liens (other than Permitted Liens).  At the time of the Closing, the assets of
the Company, taken together with the rights and benefits to Buyer arising under
the Related Agreements, shall be adequate in all material respects to allow
Buyer at such time to conduct the Business substantially as it is currently
being conducted.
 
    Section 3.18 .  Real Property.  The Company has no title to any real
property.
 
(a) To Seller’s Knowledge, there is no structural defect in any of the Real
Property or the improvements thereon.
 
 
10

--------------------------------------------------------------------------------

 
                  
                   Section 3.19 Material Contracts.    The Company is not a
party to or bound by any agreement or contract except as outlined in Exhibit 1.
 
(a) Each agreement, contract, plan, lease, arrangement or commitment required to
be disclosed pursuant to this Section (collectively, “Material Contracts”) is a
valid and binding agreement of the Company and is in full force and effect, and
none of the Company or, to the Knowledge of Seller, any other party thereto is
in default or breach in any respect under the terms of any such agreement,
contract, plan, lease, arrangement or commitment.
 
Section 3.20 .  Insurance.  Seller has made available to Buyer copies of all
insurance policies providing coverage in favor of the Company or any of its
properties, including “all risk” insurance policies (collectively, the
“Insurance Policies”).  There are no material claims by the Company pending
under any of the Insurance Policies as to which coverage has been questioned,
denied or disputed by the underwriters of such policies or in respect of which
such underwriters have reserved their rights.  As of the date hereof, all
Insurance Policies are in full force and effect, all premiums due thereon have
been paid and the Company is in compliance in all material respects with the
terms and provisions of the Insurance Policies.  
 
Section 3.21 .  Intellectual Property.   No Company Intellectual Property Right
is subject to any outstanding judgment, injunction, order, decree or agreement
restricting the use thereof by the Company or restricting the licensing thereof
by the Company to any Person.
 
(a) Except as expressly disclosed to Buyer, the Company has the sole and
exclusive right to use the Company Intellectual Property Rights, and no consent
of any third party is required for the use thereof by the Company following
Closing.  To the Knowledge of Seller, no claims have been asserted by any person
challenging the use of any Company Intellectual Property Rights, or challenging
or questioning the validity or effectiveness of any such license or agreement.
No additional Intellectual Property Rights other than the Company Intellectual
Property Rights are necessary or material to the conduct of the Business.
 
                          ARTICLE 4                                
Representations and Warranties of Buyer
 
Buyer hereby makes the following representations and warranties to the Sellers
as of the date hereof (except to the extent expressly relating to a specific
date, in which event such representation or warranty shall be made as of such
date), which shall be unaffected by any investigation heretofore or hereafter
made.
 
 
 
11

--------------------------------------------------------------------------------

 
 
Section 4.01 .  Corporate Existence and Power.  Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all corporate powers required to carry on
its business as now conducted.  
 
Section 4.02 .  Corporate Authorization.  The execution, delivery and
performance by Buyer of this Agreement and each Related Agreement to which it is
a party and the consummation by Buyer of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate and shareholder
action by Buyer.  Buyer has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement has been duly
executed and delivered by Buyer and, assuming due and valid authorization,
execution and delivery thereof by each Seller party thereto, this Agreement is a
valid and binding obligation of Buyer, enforceable in accordance with its terms
and conditions.
 
Section 4.03 .  Governmental Authorization.  The execution, delivery and
performance by Buyer of this Agreement and each Related Agreement and the
consummation by Buyer of the transactions contemplated hereby and thereby
require no action by or in respect of, or filing with, any Governmental
Authority
 
Section 4.04 .   Noncontravention.  The execution, delivery and performance by
Buyer of this Agreement and the consummation by Buyer of the transactions
contemplated hereby do not and will not  contravene or conflict with the
articles of incorporation or bylaws of Buyer,  assuming compliance with the
matters referred to in Section 4.03, contravene or conflict with or constitute a
violation of any provision of any Law binding upon or applicable to
Buyer,  result in a violation or a breach of, or constitute a default or require
any consent under or give rise to a right of termination, cancellation or
acceleration of any right or obligation of Buyer or to a loss of any benefit to
which Buyer is entitled under any provision of any note, bond, mortgage,
indenture, lease, agreement, contract, obligation or other instrument to which
Buyer is bound, or any license, permit or other similar authorization held by
Buyerj.
 
Section 4.05 .  Litigation.  As of the date of this Agreement, there is no
judicial or administrative action, suit or proceeding pending, or to the
knowledge of Buyer, threatened against Buyer before any Governmental Authority
which in any manner challenges or seeks to prevent, enjoin, alter or materially
delay the transactions contemplated by this Agreement.
 
 
                               ARTICLE 5                                
Covenants of the Sellers
 
Each of the Sellers agrees that:
 
 
12

--------------------------------------------------------------------------------

 
 
Section 5.01 .  Conduct of the Company.  Except as expressly contemplated by
this Agreement or as otherwise consented to by Buyer in writing, during the
period from the date hereof and continuing, each of the Sellers shall cause the
Company to:
 
(a) conduct its business in the usual, regular and ordinary course consistent
with past practices;
 
(b) not mortgage, pledge, sell or dispose of any assets with a value of $3,000
or more in the aggregate, and not waive, release, grant, transfer or permit to
lapse any Company rights of value in excess of $5,000 in the aggregate;
 
(c) comply in all material respects with all provisions of any Material
Contracts to which the Company is a party;
 
(d) not take any action that would result in the representation set forth in
Section 3.10(k) being untrue;
 
(e) not enter into any new or amended contract, agreement, side letter or
memorandum of understanding with any unions representing employees of the
Company;
 
(f) not enter into any agreement or understanding with any other Person outside
of the ordinary course of business consistent with past practices involving
expenditures in excess of $3,000 in the aggregate or involving terms of duration
or commitments in excess of 3 months;
 
(g) not enter into any agreement or understanding with any other Person
containing any exclusivity, non-competition or similar provisions that would
materially restrict the ability of the Company to compete;
 
(h) not adopt or propose any change in its organizational documents (including
bylaws); and
 
(i) not merge or consolidate with any other Person.
 
Section 5.02 .  Access to Information; Confidentiality.  
 
(a) After the Closing, Seller will hold, and will use their best efforts to
cause their respective officers, directors, employees, accountants, counsel,
consultants, advisors and agents to hold, in confidence, unless compelled to
disclose by judicial or administrative process or by other requirements of law,
all confidential documents and information concerning the Company, except to the
extent that such information can be shown to have been  previously known on a
nonconfidential basis by either Seller,  in the public domain through no fault
of Sellers or their Affiliates or  later lawfully acquired by any Seller from
sources other than those related to its prior ownership of the Company.  The
obligation of Sellers and their Affiliates to hold any such information in
confidence shall be satisfied if they exercise the same care with respect to
such information as they would take to preserve the confidentiality of their own
similar information.
 
 
13

--------------------------------------------------------------------------------

 
 
(b) On and after the Closing Date, Seller will afford, promptly to Buyer and its
agents reasonable access to its books of account, financial and other records
(including accountant’s work papers), information, employees and auditors to the
extent reasonably necessary for Buyer in connection with any audit,
investigation, dispute or litigation (other than any dispute or litigation
involving either of the Sellers) relating to the Business; provided that any
such access by Buyer shall be conducted during normal business hours and shall
not unreasonably interfere with the conduct of the business of the Sellers,
Buyer shall bear all of the out-of-pocket costs and expenses (including
reasonable attorneys’ fees, but excluding reimbursement of Seller for general
overhead, salaries and employee benefits) reasonably incurred in connection with
the foregoing.
 
Section 5.03 .  Notices of Certain Events.  From the date hereof, Seller shall
promptly notify Buyer of:
 
(a) any actions, suits, claims, investigations or proceedings  commenced against
the Company or  in respect of which the Company has an indemnification
obligation and as to which Seller has Knowledge that, if pending on the date of
this Agreement, would have been required to have been disclosed pursuant to
Section 3.12.
 
                              ARTICLE 6                                
Covenants of Buyer
 
Buyer agrees that:
 
Section 6.01 .  Confidentiality.  Prior to the Closing Date and after any
termination of this Agreement, Buyer and its Affiliates will hold, and will use
their best efforts to cause their respective officers, directors, employees,
accountants, counsel, consultants, advisors and agents to hold, in confidence
all confidential documents and information concerning the Company furnished to
Buyer or its Affiliates in connection with the transaction contemplated by this
Agreement.
 
Section 6.02 .   Trademarks; Tradenames.  Buyer shall not permit the Company to
use any of the marks or names of Seller that the parties agree shall belong to
Seller after closing. 
 
 
14

--------------------------------------------------------------------------------

 
 
                             ARTICLE 7                                
Covenants of Buyer and the Sellers
 
Buyer and the Sellers agree that:
 
Section 7.01 .  Best Efforts; Further Assurances.   Subject to the terms and
conditions of this Agreement, Buyer and the Sellers will use their best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary or desirable under applicable laws and regulations to
consummate the transactions contemplated by this Agreement.  Seller and Buyer
shall, and the Sellers shall cause the Company prior to the Closing, and Buyer
shall cause the Company after the Closing, to execute and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be necessary or desirable in order to consummate or implement
expeditiously the transactions contemplated by this Agreement.
 
Section 7.02 .  Public Announcements.  The parties agree to consult with each
other before issuing any press release or making any public statement with
respect to this Agreement or the transactions contemplated hereby and, except
for any press releases and public announcements the making of which may be
required by applicable law or any listing agreement with any national securities
exchange, will not issue any such press release or make any such public
statement prior to such consultation..
 
Section 7.03   Operational Agreement.  Both parties agree that within 90 days of
closing an operational partnership agreement shall be in place, inclusive of
employment agreements for principal officers of the Seller.  Buyer and Seller
have to date negotiated most of the terms of the agreement and will use their
best faith efforts to complete and ratify said agreement.  In the event of a
failure to complete an agreement Seller retains the right to purchase the shares
sold to the Buyer for an equal amount of consideration expended by the Buyer. 
 
                            ARTICLE 8                                
Employee Benefits
 
Section 8.01 .  Employee Benefits.  Nothing herein shall be construed to require
the Company or Buyer to continue after Closing the employment of any Company
employee or to otherwise interfere with the Company’s right to terminate any
such employees at any time after Closing.
 
 
15

--------------------------------------------------------------------------------

 
 
                        ARTICLE 9                                
Conditions to Closing
 
Section 9.01 .  Conditions to Obligations of Buyer and the Sellers.  The
obligations of Buyer and the Sellers to consummate the Closing are subject to
the satisfaction of the following conditions:
 
(a) no provision of any Law shall prohibit the consummation of the Closing;
 
(b) there shall not be in effect any Law enacted, enforced, promulgated, issued
or deemed applicable to the transactions contemplated hereby of any Governmental
Authority that makes illegal or otherwise materially restrains or prohibits the
consummation of the transactions contemplated hereby.
 
Section 9.02 .  Conditions to Obligation of Buyer.  The obligation of Buyer to
consummate the Closing is subject to the satisfaction of the following further
conditions:
 
(a) the Seller shall have performed or complied with in all material respects
all of the covenants and agreements required to be performed by it on or prior
to the Closing Date under this Agreement, and the representations and warranties
of the Seller set forth in this Agreement shall be true at and as of the Closing
Date as if made at and as of such time (except as to any representation or
warranty which speaks as of a specific date, which must be true as of such date;
 
(b) there shall not have occurred any Company Material Adverse Effect after the
date hereof which is continuing on the Closing Date;
 
(c) Buyer shall have received all documents it may reasonably request relating
to the existence of the Seller and the authority of the Seller for this
Agreement, all in form and substance reasonably satisfactory to Buyer; and
 
Section 9.03 .  Conditions to Obligation of the Sellers.  The obligation of the
Sellers to consummate the Closing is subject to satisfaction of the following
further conditions:
 
(a) Buyer shall have performed or complied with in all material respects all of
the covenants and agreements required to be performed by it on or prior to the
Closing Date under this Agreement, and the representations and warranties of
Buyer set forth in this Agreement shall be true at and as of the Closing Date as
if made at and as of such time (except as to any representation or warranty
which speaks as of a specific date, which must be true as of such date); and
 
(b) the Seller shall have received all documents it may reasonably request
relating to the existence of Buyer and the authority of Buyer for this
Agreement, all in form and substance reasonably satisfactory to the Sellers.
 
 
16

--------------------------------------------------------------------------------

 
 
                         ARTICLE 10                                
Survival; Indemnification
 
Section 10.01 .  Survival.  Except as specifically set forth below, the
representations and warranties of the parties hereto contained in this Agreement
or in any certificate or other writing delivered pursuant hereto or in
connection herewith shall survive the Closing until the first anniversary of the
Closing Date.  The covenants and agreements of the parties hereto contained in
this Agreement or in any certificate or other writing delivered pursuant hereto
or in connection herewith shall survive the Closing indefinitely or for the
shorter period explicitly specified therein, except that for such covenants and
agreements that survive for such shorter period, breaches thereof shall survive
indefinitely or until the latest date permitted by law.  Notwithstanding the
preceding sentences, any breach of representation, warranty, covenant or
agreement in respect of which indemnity may be sought under this Agreement shall
survive the time at which it would otherwise terminate pursuant to the preceding
sentences, if notice of the inaccuracy or breach thereof giving rise to such
right of indemnity shall have been given to the party against whom such
indemnity may be sought prior to such time.
 
Section 10.02 .  Indemnification.   Effective at and after the Closing, Seller
hereby indemnifies Buyer and its Affiliates against and agrees to hold each of
them harmless from any and all damage, loss and expense (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses and any
fines or penalties imposed) (“Damages”, which shall not include amounts subject
to indemnification by the Sellers) actually suffered by Buyer or any of its
Affiliates arising out of any misrepresentation or breach of representation or
warranty (each such misrepresentation and breach, a “Warranty Breach”) or breach
of covenant or agreement made or to be performed by the Sellers pursuant to this
Agreement.
 
(a) Effective at and after the Closing, Buyer hereby indemnifies Seller and its
Affiliates against and agrees to hold each of them harmless from any and all
Damages actually suffered by Seller or any of its Affiliates arising out of any
Warranty Breach or breach of covenant or agreement made or to be performed by
Buyer pursuant to this Agreement.
 
Section 10.03 .  Procedures.   The party seeking indemnification under Section
10.02 (the “Indemnified Party”) agrees to give prompt notice to the party
against whom indemnity is sought (the “Indemnifying Party”) of the assertion of
any claim, or the commencement of any suit, action or proceeding (“Claim”) in
respect of which indemnity may be sought under such Section and will provide the
Indemnifying Party such information with respect thereto that the Indemnifying
Party may reasonably request. The failure to so notify the Indemnifying Party
shall not relieve the Indemnifying Party of its obligations hereunder, except to
the extent such failure shall have adversely affected the Indemnifying Party.
 
 
17

--------------------------------------------------------------------------------

 
 
(a) The Indemnifying Party shall be entitled to participate in the defense of
any Claim asserted by any third party (“Third Party Claim”) and, subject to the
limitations set forth in this Section, shall be entitled to assume the control
of and appoint lead counsel for such defense, in each case at its expense.
 
(b) If the Indemnifying Party shall assume the control of the defense of any
Third Party Claim in accordance with the provisions of this Section 10.03,  the
Indemnifying Party shall obtain the prior written consent of the Indemnified
Party (which shall not be unreasonably withheld, delayed or conditioned) before
entering into any settlement of such Third Party Claim, but only if the
settlement does not release the Indemnified Party from all liabilities and
obligations with respect to such Third Party Claim or if the settlement imposes
injunctive or other equitable relief against the Indemnified Party, and  the
Indemnified Party shall be entitled to participate in the defense of such Third
Party Claim and to employ separate counsel of its choice for such purpose.  The
fees and expenses of such separate counsel shall be paid by the Indemnified
Party.  The Indemnifying Party shall have no indemnification obligations with
respect to any Third Party Claim that shall be settled by the Indemnified Party
without the prior written consent of the Indemnifying Party, which consent shall
not be unreasonably withheld, delayed or conditioned.
 
(c) Each party shall cooperate, and cause their respective Affiliates to
cooperate, in the defense or prosecution of any Third Party Claim and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith.  The Indemnified Party
shall keep the Indemnifying Party fully informed of the defense of any Third
Party Claim conducted by such Indemnified Party.
 
(d) Each Indemnified Party shall use reasonable efforts to collect any amounts
available under insurance coverage, or from any other Person alleged to be
responsible, for any Damages payable under Section 10.02.
 
Section 10.04 .  Knowledge.  Notwithstanding anything in this Agreement to the
contrary, the rights of the parties to indemnification based on the
representations and warranties set forth in this Agreement shall not be affected
by any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) about the accuracy or inaccuracy of or compliance
with, any such representation or warranty.
 
 
18

--------------------------------------------------------------------------------

 
 
                                ARTICLE 11                                
Termination
 
Section 11.01 .  Grounds for Termination.  This Agreement may be terminated at
any time prior to the Closing:
 
(a) by mutual written agreement of Seller and Buyer;
 
(b) by either Seller or Buyer if consummation of the transactions contemplated
hereby would violate any nonappealable final order, decree or judgment of any
Governmental Authority having competent jurisdiction; or
 
(c) by Buyer if  Seller shall have filed a petition for relief under the
Bankruptcy Code prior to the Closing or  an involuntary petition for relief
under the Bankruptcy Code is filed against Seller prior to the Closing by any
party other than (x) Buyer or its Affiliates or (y) any Person acting at the
direction of or in concert with Buyer or its Affiliates and such petition is not
dismissed prior to the Closing;
 
The party desiring to terminate this Agreement pursuant to clauses of this
Section 11.01 shall give notice of such termination to the other party.
 
Section 11.02 .  Effect of Termination.  If this Agreement is terminated as
permitted by Section 11.01, such termination shall be without liability of any
party (or any stockholder, director, officer, employee, agent, consultant or
representative of such party) to any other party to this Agreement; provided
that if such termination shall result from either party’s willful  failure to
fulfill a condition to the performance of the obligations of the other
party,  failure to perform a covenant set forth in this Agreement or  breach of
any representation or warranty or agreement contained herein, such failing or
breaching party shall be fully liable for any and all Damages incurred or
suffered by the other party as a result of such failure or breach.  The
provisions of Section 6.01, 12.03, 12.05, 12.06 and 12.07 shall survive any
termination hereof pursuant to Section 11.01.
 
                              ARTICLE 12                                
Miscellaneous
 
Section 12.01 .  Notices.  All notices and other communications hereunder shall
be in writing (including facsimile transmission, with confirmation of receipt)
and shall be deemed to have been duly given  when delivered personally or by
facsimile,  when received by the addressee, if sent by Express Mail, Federal
Express or other express delivery service (receipt requested), or  three
business days after being sent by registered or certified mail, return receipt
requested, in each case to the other party at the following addresses (or to
such other address for a party as shall be specified by like notice, provided
that notices of a change of address shall be effective only upon receipt
thereof) provided that any communication by facsimile shall be confirmed by a
copy sent via overnight mail to the physical address of the recipient set forth
above.  All such notices, requests and other communications shall be deemed
received on the date of receipt by the recipient thereof if received prior to 5
p.m. in the place of receipt and such day is a Business Day in the place of
receipt.  Otherwise, any such notice, request or communication shall be deemed
not to have been received until the next succeeding Business Day in the place of
receipt.
 
 
19

--------------------------------------------------------------------------------

 
 
Section 12.02 .  Amendments and Waivers.   Any provision of this Agreement may
be amended or waived only if such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective.
 
(a) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
 
Section 12.03 .  Expenses.  Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.
 
Section 12.04 .  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party hereto.
 
Section 12.05 .  Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of England, without regard to the
conflicts of law rules.
 
Section 12.06 .  Jurisdiction.  The parties hereto agree that any suit, action
or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the exclusive jurisdiction of the
English Courts. In any such suit, action or proceeding each party irrevocably
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum.  
 
Section 12.07 .  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
 
Section 12.08 .  .  Counterparts; Effectiveness; Third-Party
Beneficiaries.  This Agreement may be signed in any number of counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.  No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations or liabilities
hereunder upon any Person other than the parties hereto and their respective
successors and assigns.
 
 
20

--------------------------------------------------------------------------------

 
 
Section 12.09 .  Entire Agreement.  This Agreement (including the Schedules and
Exhibits hereto), the Confidentiality Agreement and the Related Agreements
constitute the entire agreement between the parties with respect to the subject
matter of this Agreement and supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter of
this Agreement.
 
Section 12.10 .  Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated so
long as the economic and legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any party.  Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.
 
 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 

             
By:
/s/ Daniel Savino
              PRESIDENT      
WOIZE INTERNATIONAL LIMITED
   

 

             
By:
/s/ Keith France
      KEITH FRANCE              
 
   

 

             
By:
/s/ Keith France
              PRESIDENT      
SMART DEVICES LIMITED
   

 
 
 
22

--------------------------------------------------------------------------------

 
 
EXHIBIT 1


BUSINESS ASSETS OF SMART DEVICES LIMITED




 
 
 
 
23
